Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated April 12, 2021. Claims 25, 35 and 41 were amended. Claims 25-41 of the application are pending. This office action is made final.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29, 31, 34 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more. 

2.1	Claim 25 is directed to:

Claim 25 is directed to:
A method, comprising:
drawing a line on a touchscreen display to identify an axis of a femur of a subject; 

in response to the determined valgus angle, determining a placement of a distal cut guide; and
displaying the determined placement on the touchscreen display.

Step 1 analysis
Claim 25 is directed to a method for determining a placement of a distal cut guide. Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, Prong 1:
A method, comprising: 
drawing a line on a touchscreen display to identify an axis of a femur of a subject [This is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a touchscreen display which is a generic computer component.  The “drawing a line…” limitation falls under the category of a mental process in that a person could draw a line on an image displayed on a touchscreen display.  This interpretation appears in line with the specification which describes that a “user may identify an axis 40 of a femur, such as by a drawing a line” (see paragraph 42)];

in response to the determined valgus angle, determining a placement of a distal cut guide on the femur [This is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “determining a placement of a distal cut guide…” limitation falls under the category of a mental process in that a person could analyze the information to determine the placement of the distal cut guide.  This interpretation appears in line with the specification which describes that the placement of the distal guide is based on the model subject 604 and image data 610 (see paragraphs 98-99), and that “images may be studied and analyzed to determine a selected orientation and positioning of components to achieve a result for a subject” (see paragraph 7)]; and
displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur 

The drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide, form a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim preclude the drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide being performed in the human mind. For example, the claim encompasses the user mentally drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide. Accordingly the claims recite an abstract idea.

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a touchscreen display” and “displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur”.  The “touchscreen display” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The step of “displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur”, represents an extra-solution activity (see MPEP 2106.05(g).  .  


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “a touchscreen display” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). In addition, displaying the determined placement is extra-solution activities which are considered insignificant, in that the limitations are just nominal or tangential additions to the claim, and displaying data is well-known.  The limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

2.2	Dependent claims 26-29, 31 and 34, recite the abstract ideas of:
(Claim 26)	determining the placement of the distal cut guide comprises 
determining where a cut guide should be positioned on the femur for performing a distal resection (mental step); and
the determined placement comprises the determined position for the cut guide on the femur (mental step);



(Claim 28)	the image data includes a selectable number of two-dimensional x-ray images of the femur (mental step), and
the selectable number of two-dimensional x-ray images of the femur includes at least one of an anterior-to-posterior x-ray two-dimensional image or a medial-to-lateral two-dimensional x- ray image (mental step);  

(Claim 29)	the image data includes a plurality of two- dimensional x-ray images of the femur (mental step);

(Claim 31)	displaying a visual illustration of the three-dimensional reconstruction of the femur on the touchscreen display [The step of “displaying a visual illustration of the three-dimensional reconstruction of the femur …”, represents an insignificant extra-solution activity (see MPEP 2106.05(g)],
wherein data representing the identified axis, the valgus angle, and the determined placement are superimposed on the visual illustration of the three-dimensional reconstruction of the femur [mental step];


receiving input specifying the line on the touchscreen display from a finger or non- biological implement [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more]; and
based on the received input, automatically drawing the line on the touchscreen display (mental step).

These claims are associated with mental steps that do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

2.3	Claim 41 is directed to:
A method, comprising:
displaying a visual illustration of a three-dimensional reconstruction of a femur of a subject on a touchscreen display;
receiving input specifying a line on the touchscreen display from a finger or non- biological implement, the line identifying an axis of the femur;
based on the received input, automatically drawing the line on the touchscreen display; 
determining a valgus angle on the touchscreen display, the valgus angle extending between the identified axis of the femur and a mechanical axis extending from a femoral head of the subject;

displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur.

Step 1 analysis
Claim 41 is directed to a method for determining a placement of a distal cut guide. Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, Prong 1:
A method, comprising: 
displaying a visual illustration of a three-dimensional reconstruction of a femur of a subject on a touchscreen display [The step of “displaying a visual illustration of a three-dimensional reconstruction of the femur …”, represents an insignificant extra-solution activity (see MPEP 2106.05(g); a touchscreen display is a generic computer component];
receiving input specifying a line on the touchscreen display from a finger or non- biological implement [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more], the line identifying an axis of the femur [data description];
based on the received input, automatically drawing the line on the touchscreen display [This is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of 
determining a valgus angle on the touchscreen display [This is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the touchscreen display which is a generic computer component.  The “determining a valgus angle…” limitation falls under the category of a mental process in that a person could analyze the image data to identify or determine the angle.  This interpretation appears in line with the specification which describes that the “user, such as a surgeon, can identify or determine the angle 50” (see paragraph 42) and that “images may be studied and analyzed to determine a selected orientation and positioning of components to achieve a result for a subject” (see paragraph 7], the valgus angle extending between the identified axis of the femur and a mechanical axis extending from a femoral head of the subject [mental step];
in response to the determined valgus angle, determining a placement of a distal cut guide on the femur [This is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “determining a placement of a distal cut guide on the femur” limitation falls under the category of a mental process in that a person could analyze the information to determine the placement of the distal cut guide.  This interpretation appears in line with the specification which describes that the placement of the distal guide is ” (see paragraph 7)]; and
displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur [The step of “displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur”, represents an insignificant extra-solution activity (see MPEP 2106.05(g)].

The drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide, form a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim preclude the drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide being performed in the human mind. For example, the claim encompasses the user mentally drawing a line on a touchscreen display, determining a valgus angle on the touchscreen display and determining a placement of a distal cut guide. Accordingly the claims recite an abstract idea.

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a touchscreen display”, “displaying a visual illustration of a three-dimensional reconstruction of a femur” and “displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur”.  The “touchscreen display” is recited at a 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “a touchscreen display” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). In addition, “displaying a visual illustration of a three-dimensional reconstruction of a femur” and “displaying, on the touchscreen display, at least one of the  determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur” are extra-solution activities which are considered insignificant, in that the limitations are just nominal or tangential additions to the claim, and displaying data is well-known.  The limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Allowable Subject Matter

3.	Claims 30, 32, 33 and 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3.1 	Claims 35-40 of the application are allowed over prior art of record.

4.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) a knee joint with a femoral head, the mechanical axis passing from the femoral head to the ankle, and the anatomical axis (femoral axis) passing through the center line of the femur; a surgical orientation device for use in a total knee arthroplasty procedure; a display module configured to display one or more angle measurements corresponding to the offset from varus-valgus angle of the mechanical axis of the knee joint; to orient a cutting guide at an intended orientation relative to the mechanical axis of the leg; the surgical orientation device can comprise a display; the surgical orientation device is provided with a disposable housing; the disposable housing can include touchscreen for user interface; a touch sensitive overlay covers the display to enable the display of the surgical orientation device to be operated as a touchscreen (Borja et al., U.S. Patent Application Publication 2010/0063508); 
 displaying and scaling one or more patient x-ray images; shows a two-dimensional X-ray image showing the medial- lateral view; knee surgery may be planned using two patient images showing different views of the anatomical features; orthopedic surgical procedures can usually be planned by considering two alternative images of the anatomical features of interest; the surgeon will use the X-ray image to plan the orthopedic surgery; images obtained by computed tomography or magnetic resonance imaging; the prosthesis and the bone structure are three-dimensional, so the consideration of the bone structure from more than one view can lead to the choice of a better fitting prosthesis; the computerized system can store diagnostic images of different types including X-ray images, Computed tomography images and Magnetic resonance images; the knee replacement planning is based on two previously obtained X-ray images of a patient’s knee, one from the medio-lateral view and another from the anterior-posterior view; the medial view is normally used to select the femoral component of the prosthesis; the patient image may be an anterior-posterior view or a medial-lateral image; shows the screen shot of the planning window with medio-lateral image displayed (Kitson, U.S. Patent Application Publication 2005/0054917); and 
(3) three guide tools can be used to establish all the resection cuts for installation of a femoral implant component; a guide tool for making distal and posterior resection cuts to the distal femur; the guide tools for preparing a knee joint can be applied to a tibia first technique and a femur first technique; the single guide tool can be used to establish all the resection cuts for installation of a femoral component; once the surgeon has selected the guide tool with appropriate thickness, the distal resection cut and all subsequent resection cuts can be made using the selected guide tool; this allows the distal resection cuts to be placed at the appropriate position from the joint line (Bojarski et al., U.S. Patent Application Publication 2011/0295378). 

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 35) “drawing a line on the touchscreen display to identify an axis of the femur; 
determining a valgus angle on the touchscreen display, the valgus angle extending between the identified axis of the femur and a mechanical axis extending from a femoral head of the subject;
in response to the determined valgus angle, determining a placement of a distal cut guide on the femur” in combination with the remaining elements and features of the claimed invention.

Response to Applicant’s Arguments

5. 	Applicant's claim amendments and arguments filed on April 12, 2021 have been fully considered. Claim rejections under 35 USC 101 are updated in this office action in response to applicant’s amendments.

5.1 	As per the applicant’s argument that “Independent claims 25 and 41 are presently amended to recite, "displaying on the touchscreen display, at least one of the determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur”; ''displaying; on the touchscreen display at least one of the determined placement of the distal cut guide or a visual illustration of a three-dimensional reconstruction of the femur” as recited by amended independent claims 25 and 41, cannot be performed  in the  human mind; the  human  mind cannot  display,  on a touchscreen  display,  a visual  illustration of a three-

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a touchscreen display” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). In addition, displaying the determined placement is extra-solution activities which are considered insignificant, in that the limitations are just nominal or tangential additions to the claim, and displaying data is well-known.  The limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 

ACTION IS FINAL

6.	Applicant’s claim amendments necessitated revised 101  rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 18, 2021